department of the treasury internal_revenue_service a washington d c sin no third party contacts date aug employer_identification_number legend b x y dear applicant contact person identification_number telephone number t by- this is in response to a letter dated date from b’s authorized representative concerning whether b an organization recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and classified as a private_foundation as described in sec_509 of the code may make three set-asides each under the suitability test of the code under sec_4942 for its taxable_year ending date the information submitted shows that b's principal activity is making grants to public_charities exclusively for charitable purposes including providing scholarships at institutions of higher learning improving health caré and meeting basic human needs b has approximately y in assets b has a long history of making multi-year grants but it has not in the past used the set-aside procedure b has determined that it is now appropriate to implement such procedures in order to clearly account for grants made in particular areas each year even though distribution of the full amounts granted may ultimately take several years with respect to each of the three areas of charitable activity for which set-asides are requested b has a strong tradition of support the set-asides will serve to expand b's grant-making programs with new projects in these areas of historical support while the amounts of the set-asides requested may appear large they are not so large in the context of b’s overall grant-making program the first set-aside is in the amount of dollar_figure x to be used to fund programs at hospitals in b’s geographic area and other research institutions for genomic and other such cutting-edge scientific and medical_research and for improved patient care b is a major funder of area hospitals having distributed more thandollar_figure medical_research is the next major area of support to that end b would like to allocate this dollar_figurex to be spent over the next three to five years to support one or more research programs and the related clinical trials and patient care should the programs prove promising b will grant additional_amounts _ x in grants for activities in this area in recent years b has determined that advanced b believes that the project is better accomplished by a set-aside as opposed to an immediate grant of dollar_figure ‘x because the institutions have not yet fully established a new collaborative model to coordinate research in this area and some of the work may have to be undertaken separately once the projects are crystallized in the near future b will spend at least the amount currently set-aside within the next three to five years the second set-aside is in the amount of dollar_figure ox for the specific purpose of promoting needs-blind admissions policies at liberal arts colleges universities and other schools in the united_states and abroad to be distributed within the next three years b contemplates direct grants to educational organizations for the purpose of making higher education accessible to all qualified students regardless of financial resources it will distribute the entire amount as soon as institutions which are possible recipients determine the assistance that would be needed to allow them to make admissions decisions without taking into account an applicant's ability to pay b claims the project is better accomplished by a set-aside because the educational institutions with which b has been working to maintain or develop needs-blind admissions policies have each been affected differently by the vagaries of financial markets of the last year b intends to implement and begin immediate payment of grants to institutions as soon as those institutions have assessed the extent to which changes in their endowments affect their abilities to establish or maintain needs-blind policies the third set-aside is in the amount of dollar_figure 1x to be expended in the next two years to significantly expand the capacity of emergency food organizations in the united_states for direct relief of poverty this project is better accomplished by a set-aside as b intends to provide its grants as soon as the prospective grantees make known whether and if so the rate at which they can absorb the amounts of the proposed grants in any event all of the amount set-aside will be distributed within the next months sec_4942 of the code imposes an excise_tax on private_foundations that fail to make certain minimum annual qualifying distributions sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set_aside rather than by immediate payment of funds ihe suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b may be treated as a qualifying_distribution in the year in which set_aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and i the set_aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized revrul_74_450 1972_2_cb_388 involved a set-aside granted to a private_operating_foundation under the suitability test for a project involving the conversion of a portion of newly acquired land into an extension of an existing wildlife sanctuary and the remainder into a public park under a four-year construction_contract which required most of the payments during the last two years revrul_75_511 1975_2_cb_450 denied a foundation's request for approval of a set-aside for annual scholarship payments the foundation's principal activity was the making of scholarship grants the foundation selected new scholarship recipients each year the scholarships typically covered a three year period and were paid annually in the past the foundation simply paid each year's scholarship installments out of its current income instead of continuing that practice however the foundation sought approval to set_aside for each grantee an amount sufficient to cover that grantees scholarship payments for the three-year scholarship term under this proposal the foundation would then pay scholarship installments out of each grantee's set-aside account until those funds were depleted the foundation did not show that making scholarship grants in this case was an activity that could be better accomplished by a set-aside than by immediate payment of funds with respect to the three set-asides b must show that the amount set-aside accomplishes one or more purposes described in sec_170 of the code that the set-aside amount will be paid for the specific project within five years and the project is one that can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test the first set-aside is in the amount of dollar_figure ‘x to be used to fund programs at area hospitals and other research institutions for cutting-edge scientific and medical_research and for improved patient care support of scientific and medical_research furthers purposes described in sec_170 of the code b will allocate dollar_figure x to be spent over the next three to five years to support one or more research programs and the related clinical trials and patient care the project is better accomplished by a set-aside because the institutions have not yet fully established a new collaborative model to coordinate research in this area and some of the work may have to be undertaken separately the second set-aside is in the amount of dollar_figure x for the specific purpose of promoting needs-blind admissions policies at liberal arts colleges universities and other schools in the united_states and abroad to be distributed within the next three years the project is within the purposes described in sec_170 of the code because it contemplates direct grants to educational organizations for the purpose of making higher education accessible to all qualified students regardless of financial resources b will distribute the entire amount as soon as institutions which are possible recipients determine the assistance that would be needed to allow them to make admissions decisions without taking into account an applicant's ability to pay the project is better accomplished by a set-aside than immediate grants totaling dollar_figure x because the educational institutions with which b has been working to maintain or develop a needs-blind admissions policies have each been affected differently by the vagaries of financial markets of the last year b intends to implement and begin immediate payment of grants to institutions as soon as those institutions have assessed the extent to which changes in their endowments affect their abilities to establish or maintain needs-blind policies the third set-aside is in the amount of dollar_figure x to be expended in the next two years to significantly expanding the capacity of emergency food organizations in the united_states for direct relief of poverty as contemplated under sec_170 of the code this project is better accomplished by a set-aside as b intends to provide these grants as soon as the prospective grantees make known whether and if so the rate at which they can absorb the amounts of the proposed grants in any event all of the amount set-aside will be distributed within the next months satisfying the requirements of sec_4942 of the code accordingly the three set-asides by b accomplish one or more purposes described in section c b of the code the set-aside amounts will be paid for the specific projects within five years and the projects are ones that can be better accomplished by such set-asides rather than by immediate payment of funds based on the facts and circumstances as stated above we rule that b’s three set-asides of funds will satisfy the suitability test of sec_4942 of the code and therefore will constitute a qualifying_distribution for b’s fiscal_year ending date we direct your attention to section a -3 b of the regulations entitled evidence of set- aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transaction described above under any other provision of the internal_revenue_code because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gerald v sack manager exempt_organizations technical group
